Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00558-CV


                  IN THE INTEREST OF Z.R.A., A CHILD

                   On Appeal from the County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 18-07-25008


                         MEMORANDUM OPINION

      This is an appeal from an order of termination signed July 26, 2022. On
August 17, 2022, appellant filed a motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.